 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JUAN RAZO RAMIREZ,                               No. 2:19-cv-1391 DB P
12                        Plaintiff,
13            v.                                          ORDER
14       UNKNOWN,
15                        Defendant.
16

17           Plaintiff, a state prisoner at Mule Creek State Prison, has filed a document entitled

18   “Motion for Order,” seeking a Magistrate Judge to order the Warden to release plaintiff from

19   school to work. No other pleadings have been filed by the plaintiff. In order to commence an

20   action, plaintiff must file a complaint as required by Rule 3 of the Federal Rules of Civil

21   Procedure, and plaintiff must either pay the required filing fee or file an application requesting

22   leave to proceed in forma pauperis.1 See 28 U.S.C. §§ 1914(a), 1915(a).

23           The court will not issue any orders granting or denying relief until an action has been

24   properly commenced. Therefore, plaintiff’s motion will be denied without prejudice. Plaintiff

25   will be provided the opportunity to file his complaint, and to submit an application requesting

26   leave to proceed in forma pauperis or to submit the appropriate filing fee.

27
     1
      If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
28   but will be allowed to pay it in installments.
                                                         1
 1            In accordance with the above, IT IS HEREBY ORDERED that:

 2            1. Plaintiff’s Motion for Order (ECF No. 1) is denied without prejudice;

 3            2. Plaintiff is granted thirty days from the date of service of this order to file a complaint

 4   that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure,

 5   and the Local Rules of Practice; the complaint must bear the docket number assigned this case;

 6   plaintiff must file an original and two copies of the complaint. Plaintiff shall also submit, within

 7   thirty days from the date of this order, the application to proceed in forma pauperis on the form

 8   provided by the Clerk of Court, or the filing fee in the amount of $400.00.2 Plaintiff’s failure to

 9   comply with this order will result in a recommendation that this matter be dismissed; and

10            3. The Clerk of the Court is directed to send plaintiff the court’s form for filing a civil

11   rights action, and the application to proceed in forma pauperis by a prisoner.

12   Dated: July 29, 2019

13

14

15

16

17

18

19   DLB:9
     DB/prisoner-civil rights/rami1391.nocompl
20
21

22

23

24

25

26
     2
27      The $400.00 is comprised of the $350.00 filing fee and a $50.00 administrative fee. If plaintiff
     is granted leave to proceed in forma pauperis, plaintiff is not required to pay the $50.00
28   administrative fee.
                                                       2
